UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 17, 2013 INCEPTION MINING INC. (Exact name of registrant as specified in its charter) (Former Name of Registrant) Nevada 333-147056 35-2302128 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 5320 South 900 East, Suite 260 Murray, Utah 84107 (Address of principal executive offices) (zip code) 801-428-9703 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On May 17, 2013, Gold American Mining Corp. (the “Company”) changed its name to “Inception Mining Inc.”In addition, effective May 17, 2013, the Company’s quotation symbol on the Over-the-Counter Bulletin Board was changed from SILA to IMII.The new CUSIP for the Company is 45327U104. Item9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit Articles of Merger by and between Inception Mining Inc. and Gold American Mining Corp. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INCEPTION MINING INC. Date: May 20, 2013 By: /s/Michael Ahlin Michael Ahlin Chief Executive Officer 3
